       Case 1:19-cv-04355-VM-GWG Document 877 Filed 04/13/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
UNITED STATES SECURITIES AND                                   :
EXCHANGE COMMISSION,
                                                               :

                          Plaintiff,                          :    ORDER

                 -v.-                                         :
                                                                   19 Civ. 4355 (LGS) (GWG)
COLLECTOR’S COFFEE INC., et al.,                              :

                           Defendants.                        :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        A conference to discuss the request by Mykalai Kontilai for sanctions against David
Clyde Chapman, as raised in the letter dated April 12, 2021 (Docket # 876), shall take place on
Friday, April 16, 2021, at 4:00 p.m. Only counsel for Mykalai Kontilai and Mr. David Clyde
Chapman are required to appear for this call.

       At the above date and time, Mykalai Kontilai’s counsel and David Clyde Chapman (and
any counsel for Mr. Chapman who has filed a notice of appearance) shall dial (888) 557-8511
and use access code: 6642374. (The public may also dial in but will be permitted only to listen.)
The Court will record the proceeding for purposes of transcription in the event a transcript is
ordered. However, any other recording or dissemination of the proceeding in any form is
forbidden.

        When addressing the Court, counsel must not use a speakerphone.

        Each attorney or unrepresented party is directed to ensure that all other attorneys or
unrepresented parties on the case are aware of the oral argument date and time. In addition, any
requests for an adjournment must be made in compliance with Judge Gorenstein’s rules
(available https://nysd.uscourts.gov/hon-gabriel-w-gorenstein).

      Counsel for Mykalai Kontilai is directed to immediately serve a copy of this Order on
David Clyde Chapman by email and overnight mail.

        SO ORDERED.

Dated: April 13, 2021
       New York, New York
